Opinion.
Campbell, C. J.:
Pretermitting an opinion on the power of the Legislature to pass an act to divest the children of one who had died before the passage of the act of their right as co-owners of the exempt property to have a partition of it until the happening of a future contingency, we think it a sound rule to hold the Act of February 11, 1882, Acts, p. 112, to be prospective only in its operation, and as not affecting rights which were fixed before the passage of the act.

Decree reversed and cause remanded.